DETAILED ACTION
Applicant’s arguments filed 04/23/2021 have been fully considered.

The proposed amendment requires further search and consideration and will not be entered.

Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Bichot et al. (US20120311174A1), Applicant argues on page 9 that Bichot fails to teach “obtaining from an apparatus of the data network and/or comprised in the description file received at least one piece of information on distribution of requests for downloading segments of the audiovisual content by network interface indicating for each network interface a proportion of requests for downloading segments to be transmitted via said network interface and selecting a network interface of the terminal from among the network interfaces associated with the download paths comprised in the description file, as a function of the information on distribution of requests obtained.”
Applicant’s arguments are persuasive. An updated search shows Stolorz et al. (US20030065762A1) discloses “at least one piece of information on distribution of requests for downloading segments of the audiovisual content by network interface indicating for each network interface a proportion of requests [percentage (share) of the total requests] for downloading segments to be transmitted via said network interface” by showing in para [0006] a method to control the way in which requests from end-users are distributed to each server; and
para [0057] shows the name server controls the distribution of service requests (from a client 112) through a set of policies; and
para [0063] shows the subscriber can explicitly specify the amount of traffic (load share) to be directed to each of their server; and 
para [0074] shows the load share policies 240 may specify the percentage (share) of the total requests that each server in a server group should handle. For example, if a server group comprises a total of three primary servers (server 1, server 2, server 3), a load share policy for this server group may specify the load share as (0.3, 0.5, 0.2), indicating that server I should take 30% of the total load, server 2 should take 50% of the load, and server 3 should take 20% of the total load. 

Furthermore, Stolortz discloses “obtaining from an apparatus of the data network and/or comprised in the description file [XML file] containing descriptions of the subscriber policies received at least one piece of information on distribution of requests” by showing in para [0118] an XML file containing descriptions of the subscriber policies may also be loaded to the subscriber. As another alternative, a file containing descriptions of the subscriber policies may also be loaded in a similar fashion and parsed accordingly. When a file based method is used, a file containing descriptions of the subscriber policies, either constructed based on XML or some other structure, may be accessed via other means such as FTP.
Stolortz may be combined with Bichot or another reference to disclose claim 1.


/TAN DOAN/Primary Examiner, Art Unit 2442